Citation Nr: 1826564	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-06 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from September 1963 to September 1966.  He is the recipient of a Combat Infantry Badge and Purple Heart, among other awards.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The Veteran testified at an April 2018 videoconference hearing before the undersigned.  A transcript of those proceedings will be associated with the Veteran's VBMS file.





FINDINGS OF FACT

1.  The Veteran first manifested tinnitus within one year from service separation.

2.  During the April 2018 videoconference hearing, the Veteran clearly and unambiguously withdrew all of the claims on appeal other than the claim for tinnitus.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); Fountain v. McDonald, 27 Vet. App. 258 (2015).

2.  The criteria for withdrawal of the Veteran's substantive appeal on the issues of entitlement to service connection for hypertension, circulatory problems of the lower extremities, and radiculopathy of the bilateral upper and lower extremities have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Withdrawn Claims

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  A withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  A claimant may withdraw a claim for a higher disability rating when he or she expresses satisfaction with the assigned rating, even when less than the maximum, available benefit has been granted.  See AB, 6 Vet. App. at 38.

At the hearing in April 2018, the Veteran clearly and unambiguously stated that he wished to withdraw the appeal for all of the issues pending before the Board, with the exception of the appeal for tinnitus, addressed below.

Inasmuch as the Veteran has withdrawn his appeal regarding the issues pending before the Board, to include entitlement to service connection for hypertension; ischemic heart disease, to include as secondary to herbicide exposure; and peripheral neuropathy of the left and right lower extremities, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.

Service Connection for Tinnitus

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Service connection for certain chronic disorders, including tinnitus, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

For an enumerated "chronic disease" such as tinnitus shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

The Veteran seeks entitlement to service connection for tinnitus.  His military occupational specialty (MOS) was heavy vehicle driver, and he is a combat veteran who served in the Republic of Vietnam.  He has a Combat Infantry Badge and a Purple Heart, and was injured with shrapnel wounds in his face and the back of his head.  See DD 214.  The Board notes that the Veteran is service-connected for facial and cranial nerve damage as a result of shrapnel from an antitank round.  See, e.g., April 2017 Rating Decision.

During an October 2012 VA examination, the examiner determined that tinnitus was less likely than not related to service.  The examiner opined that tinnitus is at least as likely as not a symptom associated with hearing loss, and the Veteran's separation examination did not show a significant worsening of the Veteran's hearing.  The examiner did not address the Veteran's exposure to acoustic trauma during service.

By contrast, during his April 2018 Board hearing, the Veteran testified that ringing in his ears began within a year of his service in the republic of Vietnam.  He is competent to report experiencing the symptom of ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  This testimony is credible and consistent with the circumstances of his service, and the Board finds his testimony to be probative and credible.  In addition, he is service-connected for a facial and cranial injury from antitank shrapnel, and therefore the Board concedes in-service acoustic trauma.  As tinnitus is a "chronic" disease under 38 C.F.R. § 3.309(a), the subsequent manifestation of tinnitus within the first post service years warrants a grant of service connection per 38 C.F.R. § 3.309(a). 

Thus, resolving any reasonable doubt in favor of the Veteran, service connection for tinnitus is granted.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.

The appeal as to the claims for entitlement to service connection for hypertension, ischemic heart disease, and peripheral neuropathy of the left and right lower extremities is dismissed.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


